DENIED and Opinion Filed July 19, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00599-CV

                       IN RE YANIKA DANIELS, Relator

          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-52923-2021

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Molberg, and Justice Reichek
                           Opinion by Justice Molberg
      Relator’s July 16, 2021 petition for writ of mandamus challenges the trial

court’s order issuing a writ of habeas corpus directing her to produce the child for a

hearing. Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based

on our review of the petition and record, relator has failed to show her entitlement

to the relief requested. We therefore deny the petition for writ of mandamus.
      Having denied the petition, we deny the July 19, 2021 emergency motion for

stay as moot.

                                        /Ken Molberg/
                                        KEN MOLBERG
                                        JUSTICE




                                      –2–